Citation Nr: 1759689	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hand disability, to include neuropathy with carpal tunnel syndrome. 

2.  Entitlement to an effective date prior to January 29, 2009, for the grant of service connection for diabetes mellitus, type II (diabetes).  

3.  Entitlement to an effective date prior to January 29, 2009, for the grant of service connection for erectile dysfunction.

4.  Entitlement to an effective date prior to January 29, 2009, for the grant of an award of special monthly compensation (SMC) for loss of use of a creative organ.  

5.  Entitlement to service connection for a skin disorder, to include dermatitis and eczema.  

6.  Entitlement to service connection for bilateral hearing loss.  

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2017, the Veteran, in Cleveland, Ohio, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in June 2017, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for a skin disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2017 Board hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeals for service connection for a left hand disability, earlier effective dates for the grants of service connection for diabetes and erectile dysfunction, and an earlier effective date for the grant of SMC.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to service connection for a left hand disability, earlier effective dates for the grants of service connection for diabetes and erectile dysfunction, and an earlier effective date for the grant of SMC have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

On the record at the July 2017 Board hearing, the Veteran withdrew his appeals for entitlement to service connection for a left hand disability, earlier effective dates for the grants of service connection for diabetes and erectile dysfunction, and an earlier effective date for the grant of SMC in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals for entitlement to service connection for a left hand disability, earlier effective dates for the grants of service connection for diabetes and erectile dysfunction, and an earlier effective date for the grant of SMC; thus the appeals for these issues are dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal regarding entitlement to service connection for a left hand disability is dismissed.

The appeal regarding entitlement to an earlier effective date for the grant of service connection for diabetes is dismissed.

The appeal regarding entitlement to an earlier effective date for the grant of service connection for erectile dysfunction is dismissed.

The appeal regarding entitlement to an earlier effective date for the grant of SMC is dismissed.


REMAND

In July 2017, the Veteran testified that he was treated for a skin disorder in service and that he has experienced symptoms of the skin disorder on a recurrent basis since discharge.  In April 2014, a VA examiner provided only a diagnosis of psoriasis.  However, 2009 treatment records indicate a possible diagnosis of dermatitis.  The Veteran has also made a claim for chloracne.  The April 2014 VA examiner did not address the Veteran's contention regarding recurrent symptoms since discharge.  Accordingly, the AOJ should afford the Veteran a VA examination to clarify the diagnosis of his skin disorder and obtain a new etiology opinion that properly addresses the Veteran's lay statements.  

In July 2017, the Veteran testified that he was exposed to noise in service as a combat engineer while stationed in Vietnam and while stationed at an ammunitions dump in Pennsylvania.  The Veteran's certificate of discharge indicates that his military occupational specialty (MOS) was physical activity specialist and his military personnel records have not been associated with the virtual file.  Accordingly, the Veteran's military personnel records should be associated with the virtual file to corroborate his claim of in-service noise exposure.  

In May 2014, a VA examiner stated that she was unable to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus without resorting to speculation because she was not provided the Veteran's service treatment records to review and they were not associated with the virtual file.  The service treatment records have since been associated with the virtual file.  Additionally, in July 2017, the Veteran testified that he first noticed hearing loss and tinnitus during service.  Accordingly, the AOJ should obtain an addendum opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner should address the Veteran's testimony regarding the onset of hearing loss and tinnitus, as well as documented hearing threshold shifts during service.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding military personnel records.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to determine the etiology of any current skin disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all skin disorders that are currently present (or present during the period of January 27, 2009, to present).  Specifically, the examiner should state whether dermatitis, eczema, and/or chloracne are present.  

b.  For all diagnosed skin disorders, is it at least as likely as not (50 percent or greater probability) that such skin disorder manifested during or is otherwise related to the Veteran's period of active service?  

The examiner should consider and address the Veteran's lay statements regarding treatment for a skin disorder in service, and experiencing symptoms on a recurrent basis since discharge.  

c.  If chloracne is diagnosed, is it at least as likely as not (50 percent or greater probability) that it manifested to a compensable degree within one year of the last date on which the Veteran was exposed (or presumed exposed) to an herbicide agent during service?  

The last date of presumed exposure to an herbicide agent during service is the date the Veteran was transferred from Vietnam.  

d.  For all diagnosed skin disorders, is it at least as likely as not (50 percent or greater probability) that such skin disorder is due to presumed herbicide agent exposure in service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  After completing directive #1, request that a VA audiologist provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss manifested during or is otherwise related to his period of active service?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus manifested during or is otherwise related to his period of active service?

The examiner should consider and address the Veteran's lay statements regarding the onset of hearing loss and tinnitus, as well as hearing threshold shifts during service demonstrated in the service treatment records.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


